Mr. Justice Beckwith delivered the opinion of the Court: This was a bill in chancery brought to* rescind a sale of a patent right, upon the ground of fraud, and intoxication of the vendee. A decree was rendered in the court below in accordance with the prayer of the bill, from' which one of the defendants appealed. It is the duty of a party bringing a case before us, by appeal or writ of error, to have a transcript of so much of the record certified to this court as will enable us to determine whether the errors of which he complains have intervened or not. We are not at liberty to guess at the contents of the record of the court below, or of any part of it. The record in the present case contains a transcript of the bill, certain depositions, and the decree, but none of Miller’s answer. We do not know what allegations of the bill were admitted, or what were denied, and with no knowledge of the contents of the answer, we are unable to say that the allegations of the bill were not admitted. The pleadings in every case must be brought before us. After Miller had filed his answer, the bill was amended by making Flinchbaugh a party, against whom a decree pro confesso was rendered. The cause was set down for a hearing upon the bill, answer, replication, &c., by the consent of the appellant, and he cannot now be heard to complain that he was not required to file a new answer. He was at liberty to file a new answer, but the complainant was not obliged to require him to do so. 1 Daniel’s Ch. Pr. 468. As no error is shown by the record, the decree of the court below is affirmed. Decree affirmed.